Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Remarks
	The invention originally involved the use of pluripotent stem cells.  The inventive entity has been significantly altered because the stem cells now used are hematopoietic stem cells which are significantly different than pluripotent stem cells in terms of structure, function, and potency.  As a result of such an amendment, the previous rejections have been withdrawn and new rejections put forward.  


	Applicants already elected the maker Oct 4 for claim 41, and neuronal cells as the yielded cells for Claim 43.  Since these claims are not yet in condition for allowance, the original election still stands.  The other species in the claims remain withdrawn.  

	Because Examiner has found art on multiple methods of administration in the prior art, examiner is rejoining the methods of administration.  


Response to Applicants’ Instant Set of Claims

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 42 is rejected because the independent claim states that the cell type is hematopoietic while dependent claim 42 states that such cells are pluripotent.  The majority of hematopoietic stem cells are multipotent as discussed by Seita et al. “Hematopoietic Stem Cell:  Self-renewal versus Differentiation” Wiley Interdiscip Rev Syst Biol Med. 2010; 2(6): 640-653.  The specification does not specifically mention that the hematopoieitic stem cells are not the typical hematopoietic cells and/or are the rare subpopulations that is pluripotent.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40,42 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claim now recites hematopoietic stem cells instead of the originally elected pluripotent stem cells.  Because the cell type has been changed to hematopoietic, claim 40 is confusing because pluripotent stem cells differ from hematopoietic cells in potency, marker expression, structure, and function.  Similarly claim 42 is confusing because the elected potency is pluripotency which is not the correct potency for the majority of hematopoietic stem cells.

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 35, the independent claim, starts out with a method for potentiating the function of a stem cell which involves the administration of hematopoietic stem cells and cannabinoid compounds.  Claim 54 which depends from claim 35 deals with monitoring a patient after receiving the cannabinoid composition.  It is unclear if claim 54 is a method of potentiating the function of the stem cell like it’s independent claim 35 or  a method of patient monitoring.  Since 54 is composed of several types of method claims, the metes and bounds of the claim cannot be adequately established.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 35,ejected under 35 U.S.C. 103 as being unpatentable over Hariri (US 20140322175) in view of Kupper (US 20070072939) and “Spinal Cord Injuries in Sports:  Prevention, Treatment, and Transport Guidelines” https://www.momsteam.com/health-safety/spinal-cord-injuries-in-sports-prevention-treatment-transport-guidelines (2013)

	Hariri teaches administering to a subject a pharmaceutical composition comprising stem cells, wherein said stem cells are hematopoietic stem cells (Abstract, Paragraphs 26-28, Paragraph 84).  Hariri teaches that the stem cell therapy can be used to treat spinal cord injury/trauma (Paragraphs 83-84) as in instant Claim 35a
	Hariri does not teach the inclusion of a pharmaceutical comprising an encapsulated cannabinoid compound. However, Kupper teaches the inclusion of cannabinoid compounds into controlled release formulations (Abstract, Paragraph 40).  Paragraph 40 of Kupper teaches that the cannabinoid compounds can be encapsulated.  Paragraph 84 of Hariri states that the stem cells can be used to treat injuries which include spinal cord injuries.  An artisan would have been motivated to have included the cannabinoid compositions of Kupper with the stem cell treatment of Hariri because they both can be used to treat injuries like spinal cord injuries (Kupper--Paragraph 33/Hariri—Paragraph 84).  The claim states that “administering the encapsulated cannabinoid compound takes place prior to, concurrent with, or subsequent to the administration of the hematopoietic stem cells.  This essentially is saying that administration of the encapsulated cannabinoid can take place at any time.  Since both the Hariri and Kupper compositions can treat spinal cord injuries, there would be a high expectation of success that the combination of the two compositions would be able to treat spinal cord injuries as well as in instant Claim 35b.
	Neither Hariri or Kupper teach that the spinal cord injuries are sports related.  However, at the time of applicant’s invention, spinal cord injuries could result from sports activities (Article Spinal Cord Injuries in Sports:  Prevention, Treatment, and Transport Guidelines). Furthermore, the elected term “sports injury” just refers to the environment where an injury occurred and therefore does not further structurally/functionally limit spinal cord injury.   Because sports injuries can result in spinal cord injuries it would have been obvious to have applied the combination of Hariri and Kupper to treat such sports related spinal cord injuries since both references teach compositions for treating spinal cord injuries as in instant Claim 39.
Dependent Claims taught by Hariri 
The hematopoietic stem cells can differentiate into neurons (Paragraph 33) as in instant Claim 43.
The therapeutic stem cells can be administered using injection or transfusion (Paragraph 93) as in instant Claim 44.
Dependent Claims taught by Kupper 
Kupper teaches a range of cannabinoid concentration from 0.05 mg to about 200 mg in each dosage form.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
 
	A review of the specification fails to provide evidence that the claimed concentrations are critical.  Absent such evidence, it would have been obvious to an artisan of ordinary skill at the time of effectively filing Kupper to try a finite number of possible concentrations of THC to predictably arrive at a the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentration of cannabinoid because such methods of determining the desired concentration was long established in the art as demonstrated by Kupper.  Thus, Kupper renders the instantly claimed concentration above as in instant Claim 53
	

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In the present situation A, B, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Hariri teaches the therapeutic use of hematopoietic stem cells.  Kupper teaches the use cannabinoids.  Spinal Cord Injuries teaches that sports injuries can be spinal cord injuries.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  

Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hariri (US 20140322175) in view of Kupper (US 20070072939), “Spinal Cord Injuries in Sports:  Prevention, Treatment, and Transport Guidelines” https://www.momsteam.com/health-safety/spinal-cord-injuries-in-sports-prevention-treatment-transport-guidelines (2013), Bardwell (US 20100087436)

Hairir, Kupper, and “Spinal Cord Injuries in Sports” applies as above to teach claim 35.  These references fail to teach that cannabinoids can reduce harmful side effects associated with hematopoietic stem cells. However, Bardwell teaches that transplantation of hematopoietic stem cells into a recipient could result in those transplanted cells being rejected several days after transplant (an unwanted side effect) unless the recipient was taking adequate immunosuppressive drugs (Bardwell, Paragraph 3).  Such rejection can be prevented by administering rejection preventing formulations (Paragraph 10 of Bardwell) which can include the presence of THC or CBD (cannabinoid agonists) (Paragraph 876 of Bardwell).  An artisan would have been further motivated to have used such cannabinoid compounds with hematopoietic stem cells in order to prevent the transplanted hematopoietic stem cells from being rejected.  Because these cannabinoid compounds are known to prevent rejection, there would be a high expectation for success.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In the present situation A, B, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Hariri teaches the therapeutic use of hematopoietic stem cells.  Kupper teaches the use cannabinoids.  Spinal Cord Injuries teaches that sports injuries can be spinal cord injuries.   Bardwell teaches that cannabinoids can prevent hematopoietic rejection.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  


Claims 35-36,45-49, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hariri (US 20140322175) in view of Kupper (US 20070072939), “Spinal Cord Injuries in Sports:  Prevention, Treatment, and Transport Guidelines” https://www.momsteam.com/health-safety/spinal-cord-injuries-in-sports-prevention-treatment-transport-guidelines (2013), and Morgan (US 20150313868)

	Hariri, Kupper, and Spinal Cord Injuries in Sports apply as above to teach claim 35.  Although Kupper does teach the delivery of cannabinoids in an encapsulated formulation, the delivery vehicle is not a nanocapsule.  However, at the time of applicant’s inventions, it was known that cannabinoids could be successfully delivered using nanocapsules.  Morgan teaches the successfully delivery of cannabinoids using nanocapsules (Paragraph 47).  An artisan would have been motivated to have used the nanocapsule formulation since it is able to successfully deliver the composition to a patient in need (Paragraph 47).  The Morgan reference states that this delivery method works, there would be a high expectation for success as in instant Claim 45.
Dependent Claims taught by Morgan 
Morgan teaches where the composition includes at least one terpene compound (Abstract) as in instant Claim 36. 
Morgan teaches the use of nanocapsules (Paragraph 140) which would inherently increase stem cell growth, proliferation, migration, or differentiation according to the specification as in instant Claim 46.
Morgan teaches that is composition can be administered prophylactically (Paragraph 72).  Kupper also teaches that its composition can be administered prophylactically (Paragraph1)  However, Hariri teaches that its composition can be administered to treat a condition after it has already developed (Paragraph 79).  Therefore, there is adequate teaching where cannabinoid is administered before administration of the stem cells as in instant Claim 47
Morgan teaches wherein said nanocapsules are nebulized (Paragraph 140) as in instant Claim 48.
Morgan teaches wherein said nanocapsules are administered orally, inhalation, and topically (Paragraph 117) as in instant Claim 49, 
Morgan teaches that the material is water-soluble (Paragraph 143) as in instant Claim 51,
Morgan teaches that CBD can be combined with THC (Paragraph 48) as in instant Claim 52

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In the present situation A, B, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Hariri teaches the therapeutic use of hematopoietic stem cells.  Kupper teaches the use cannabinoids.  Spinal Cord Injuries teaches that sports injuries can be spinal cord injuries.  Morgan teaches the use of nanocapsules as carriers.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  




Claims 35,45, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hariri (US 20140322175) in view of Kupper (US 20070072939), “Spinal Cord Injuries in Sports:  Prevention, Treatment, and Transport Guidelines” https://www.momsteam.com/health-safety/spinal-cord-injuries-in-sports-prevention-treatment-transport-guidelines (2013), Morgan (US 20150313868), Leson, “Evaluating the impact of hemp food consumption on workplace drug tests” J Anal Toxicol. Nov-Dec 2001; 25(8): 691-8

	Hariri, Kupper, and “Spinal Cord Injuries in Sports: Prevention, Treatment, and Transport Guidelines”, and Morgan apply as above to teach claims 35 and 45.  These references fail to teach administration of cannabinoids in beverages and/or food.  However, at the time of applicants’ invention, it was known that cannabinoids could be successfully administered in food (Leson Abstract).  An artisan would have been motivated to have included cannabinoids in food because it can be used to orally administer cannabinoids to an individual in need.  Because this method of administration is known to work, there would have been a high expectation for success as in instant Claim 50.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In the present situation A, B, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Hariri teaches the therapeutic use of hematopoietic stem cells.  Kupper teaches the use cannabinoids.  Spinal Cord Injuries teaches that sports injuries can be spinal cord injuries.  Morgan teaches the use of nanocapsules as carriers.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  


Claim 54 is  rejected under 35 U.S.C. 103 as being unpatentable over Hariri (US 20140322175) in view of Kupper (US 20070072939), “Spinal Cord Injuries in Sports:  Prevention, Treatment, and Transport Guidelines” https://www.momsteam.com/health-safety/spinal-cord-injuries-in-sports-prevention-treatment-transport-guidelines (2013),  and Guidelines for prescribing medical (Mail, Volume 175, November 2001).  

	Hariri, Kupper, and “Spinal Cord Injuries in Sports: Prevention, Treatment, and Transport Guidelines” apply as above to teach claim 35.  The references do not specifically teach patient monitoring after administration of a cannabinoid compound.  However, Guidelines for prescribing prescription medical marijuana teaches such monitoring (entire article).  An artisan would have been motivated to have monitored patients after administration of a cannabinoid because the guidelines teach that it is necessary that physicians monitor patients who are prescribed medical marijuana which contains cannabinoids in order to ensure that the treatment is providing benefits and is not associated with harmful complications (entire reference article) as in instant Claim 54. 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	In the present situation A, B, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Hariri teaches the therapeutic use of hematopoietic stem cells.  Kupper teaches the use cannabinoids.  Spinal Cord Injuries teaches that sports injuries can be spinal cord injuries.   “Guidelines for prescribing medical marijuana” teach the importance of monitoring those who are prescribed cannabinoid containing drugs like marijuana.   Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meet criteria set forth in both Graham and KSR.  


Conclusion

All claims stand rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632